  Case 1:21-cv-00216-CFC Document 6 Filed 02/24/21 Page 1 of 2 PageID #: 85




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

CYMULATE INC., BRIAN STONE, )
andEYAL WACHSMAN,           )
                            )
             Plaintiffs,    )
                            )
         v.                 )                  Civil Action No. 21-216-CFC
                            )
RYAN HARDY,                 )
                            )
             Defendant.     )

                            MEMORANDUM ORDER

      Plaintiffs have filed a motion for a temporary restraining order and

preliminary injunction (0.1. 5) and Plaintiffs' law firm has called chambers,

alleging that the motion presents an emergent situation that requires my immediate

attention. Plaintiffs seek by their motion an order precluding Defendant from

filing a lawsuit in South Carolina. Plaintiffs argue the injunctive relief they seek is

necessary because Defendant is "unjustifiably seeking to file claims in a South

Carolina court that are subject to a valid and binding arbitration clause that requires

the parties to arbitrate the covered claims in Delaware." D.I. 5 at I.

      I will deny Plaintiffs' motion because Plaintiffs have not demonstrated that

Defendant's filing of a suit in South Carolina will cause them irreparable harm.

Plaintiffs argue that they "will suffer irreparable harm through Defendant

conducting discovery immediately, including intentionally harassing third-party
                                           1
  Case 1:21-cv-00216-CFC Document 6 Filed 02/24/21 Page 2 of 2 PageID #: 86




discovery, by way of loss reputation and loss of goodwill, the cost of objecting to

such discovery, and the cost and inconvenience in achieving the inevitable,

compelling arbitration of any and all claims against Plaintiffs." D.I. 5-1 at 2. But

obviously if Defendant brings claims in a South Carolina court that are covered by

a mandatory arbitration clause, Plaintiffs can ask the South Carolina court to

enforce the arbitration clause.

      I wi ll also bar Plaintiffs' counsel from calling chambers again for the

duration of this case. The idea that this meritless motion presented an emergency

that required the Court' s immediate attention is preposterous.

      Now therefore, at Wilmington this Twenty-fourth day of February in 2021 , it

is HEREBY ORDERED that:

      1. Plaintiffs' motion for a temporary restraining order and preliminary

          injunction (D.I. 5) is DENIED; and

      2. Plaintiffs' counsel is BARRED from calling chambers for the duration of

         this case. If contact with chambers is required, it shall be made by email

         or letter.




                                          2
